DISTRICT COURT
Case 2:20-cr-20009-PKH Document1 Filed 03/04/20 Page 1 afrasheer Wist ‘ ARKANSAS

FILED
MAR 04 2020
IN THE UNITED STATES DISTRICT COURT DOUGLAS F. YOUNG, Clerk
WESTERN DISTRICT OF ARKANSAS By Deputy Clerk
FORT SMITH DIVISION
UNITED STATES OF AMERICA ) . :
) Case No. ( | . BO L¢ AVOOG OO|
)
V. ) 18 U.S.C. § 1546(a)
)
LATEEF OLAMIDE BALOGUN )
INDICTMENT
The Grand Jury Charges:
COUNT ONE

On or about April 1, 2019, in the Western District of Arkansas, Fort Smith Division, the
defendant, LATEEF OLAMIDE BALOGUN, did knowingly utter, use, attempt to use and possess
a visa, namely, a United States B1/B2 visa number ending in 59900005, knowing that the United
States B1/B2 visa number ending in 59900005 was procured by means of any false claim and
statement and to have been otherwise procured by fraud and unlawfully obtained.

All in violation of Title 18, United States Code, Section 1546(a).

A True Bill. DAVID CLAY FOWLKES

ACTING UNITED STATES ATTORNEY
/s/Grand Jury Foreperson By

Grand Jury Foreperson Ae

Assistant U.S. A ey
Arkansas Bar No. 2000041
414 Parker Avenue

Fort Smith, AR 72901
Telephone: 479-783-5125

E-mail: Kyra.Jenner@usdoj.gov

 
